EXHIBIT 12.1 (in thousands) December 31, 2008 2007 2006 2005 2004 Ratio of Earnings to Fixed Charges Earnings Income before income taxes 600 24,405 23,634 20,325 13,594 Fixed charges 2,826 2,746 3,805 1,876 1,695 Preference security dividend requirement (254 ) (443 ) (442 ) (422 ) (409 ) Total Earnings 3,172 26,708 26,997 21,778 14,880 Interest on Deposits 26,344 25,145 15,931 9,479 5,862 Total Earnings including interest on deposits 29,516 51,853 42,928 31,257 20,742 Fixed Charges Interest on short-term borrowings & Long-term debt 2,229 2,071 3,173 1,306 494 Amortization of debt expense - Capitalized interest - One-third of net rental expense 343 232 190 147 792 Preference security dividend requirement 254 443 442 422 409 Total Fixed Charges 2,826 2,746 3,805 1,876 1,695 Interest on Deposits 26,344 25,145 15,931 9,479 5,862 Total Fixed Charges including interest on deposits 29,170 27,891 19,736 11,355 7,557 Ratio of earnings to fixed charges Excluding interest on deposits 1.12 9.73 7.09 11.61 8.78 Including interest on deposits 1.01 1.86 2.18 2.75 2.74
